IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                         United States Court of Appeals
                                    No. 16-20081                  Fifth Circuit

                                                                FILED
                                                            June 20, 2018
UNITED STATES OF AMERICA,                                  Lyle W. Cayce
                                                                Clerk
             Plaintiff - Appellee

v.

JESUS LEONARDO MONTALVO DAVILA, also known as Jesus Montalvo,
also known as Jesus L. Montalvo,

             Defendant - Appellant




                 Appeal from the United States District Court
                      for the Southern District of Texas


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:
      The panel sua sponte grants rehearing of its opinion dated May 16, 2018.
This has the effect of vacating that decision, including the reappointment of
the Federal Public Defender and the grant of leave to file an out-of-time
petition for panel rehearing.
      The motion to recall the mandate and the related motions will be held in
abeyance by the panel pending, inter alia, action of the Supreme Court on the
petition for a writ of certiorari in No. 17-1445, United States v. Herrold.